


Exhibit 10.2
* Certain confidential information contained in this document, marked by
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.
AMENDMENT TO
WALMART MONEYCARD PROGRAM AGREEMENT
This Amendment (this “Amendment”) to that certain Walmart MoneyCard Program
Agreement, dated as of May 27, 2010 (the “Agreement”), is made as of this 14 day
of March, 2013 (“Amendment Effective Date”), by and among (1) Wal-Mart Stores,
Inc., Wal-Mart Stores Texas L.P., Wal-Mart Louisiana, LLC, Wal-Mart Stores
Arkansas, LLC, and Wal-Mart Stores East, L.P., (each of the foregoing,
individually and collectively, “Retailer”), (2) GE Capital Retail Bank (f/k/a/
GE Money Bank) (“Bank”), and (3) Green Dot Corporation (“Green Dot).
WHEREAS, effective August 31, 2012, Retailer, Bank and Green Dot amended the
Agreement and Schedules 4.13 and 4.4(d) thereof to provide for the point of sale
reload in Retailer's Participating Stores of certain additional prepaid cards
via Green Dot's third party reload network and to provide for Retailer's
compensation with respect to such transactions;
WHEREAS, Retailer, Bank and Green Dot now wish to further amend the Agreement in
order to provide for the point of sale reload of an additional Green Dot
alternative checking account product (branded as “GoBank”) via Green Dot's
reload network in Retailer's Participating Stores at no fee to the consumer, and
provide for Retailer's compensation with respect to such transactions, all in
the manner set forth herein.
NOW, THEREFORE, in consideration of the following terms and conditions,
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Retailer, Bank and Green Dot hereby agree to amend the
Agreement as follows:
1.    Defined Terms. Capitalized Terms used and not otherwise defined herein
shall have the meanings set forth in the Agreement.
2.    Point-of-Sale Loads to GoBank Cards.
(a)    The list of “GD Network Cards Loaded Through POS Loads in Participating
Stores” in Schedule 4.13 of the Agreement is hereby amended to include the
following item:
“7.
GoBank”

(b)    Notwithstanding anything in the Agreement to the contrary, Retailer
agrees that it will not charge consumers a fee for a POS Load of the GoBank
product described above. Green Dot will pay Retailer a commission of $[*] for
each such POS Load as Retailer's sole compensation with respect thereto. Such
commissions shall be payable in accordance with the payment terms otherwise
specified in the Agreement.
4.    Amendment Term. This Amendment commences on the Amendment Effective Date
and shall continue in full force and effect for the remaining Term of the
Agreement, unless otherwise terminated in accordance with the provisions of the
Agreement or superseded by a further amendment or agreement.

1
*Confidential Treatment Requested

--------------------------------------------------------------------------------




5.    Continuation; Inconsistency; Counterparts. Except as expressly amended or
supplemented hereby, the terms and conditions of the Agreement shall remain in
full force and effect. In the event of any inconsistency between the terms of
this Amendment and the Agreement, the terms of this Amendment shall control.
This Amendment may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together constitute
one and the same agreement. The Parties may execute and deliver this Amendment
electronically, including by facsimile.
IN WITNESS WHEREOF, Bank, Green Dot and Retailer have caused this Amendment to
be executed by their respective officers or agents thereunto duly authorized as
of the Amendment Effective Date.
 
WAL-MART STORES, INC
 
 
WAL-MART STORES ARKANSAS, LLC
 
 
 
 
 
By:
/s/ Daniel Eckert
 
By:
/s/ Daniel Eckert
Name:
Daniel Eckert
 
Name:
Daniel Eckert
Title:
SVP - Walmart Services
 
Title:
SVP - Walmart Services
 
 
 
 
 
 
WAL-MART STORES, INC
 
 
WAL-MART STORES ARKANSAS, LLC
 
 
 
 
 
By:
/s/ Daniel Eckert
 
By:
/s/ Daniel Eckert
Name:
Daniel Eckert
 
Name:
Daniel Eckert
Title:
SVP - Walmart Services
 
Title:
SVP - Walmart Services
 
 
 
 
 
 
WAL-MART LOUISIANA, LLC
 
 
 
 
 
 
 
 
By:
/s/ Daniel Eckert
 
 
 
Name:
Daniel Eckert
 
 
 
Title:
SVP - Walmart Services
 
 
 
 
 
 
 
 
 
GE CAPITAL RETAIL BANK
 
 
GREEN DOT CORPORATION
 
 
 
 
 
By:
/s/ Margaret M. Keane
 
By:
/s/ Steve Sreit
Name:
Margaret M. Keane
 
Name:
Steve Streit
Title:
CEO, GECRB
 
Title:
CEO
 
 
 
 
 




2
*Confidential Treatment Requested